NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 17, 2010*
                                  Decided March 17, 2010

                                           Before

                             RICHARD A. POSNER, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 09‐2724

MARGARET L. WILSON,                                 Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Northern District of Indiana,
                                                    Fort Wayne Division.
       v.
                                                    No. 07 CV 60
KAUTEX, INC.,
    Defendant‐Appellee.                             Theresa L. Springmann,
                                                    Judge.

                                         O R D E R

       In this action under Title VII of the Civil Rights Act of 1964, Margaret Wilson claims
that Kautex, her former employer, subjected her to a hostile work environment, fired her
because of her sex and race, and retaliated against her because she engaged in statutorily
protected activity.  See 42 U.S.C. §§ 2000e‐2(a)(1), 2000e‐3(a).  Both parties moved for
summary judgment, but because Wilson did not submit a statement of material facts
supported by appropriate citation, which is required by Local Rule 56.1, the district court


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 09‐2724                                                                               Page 2

accepted the facts asserted by Kautex.  After conducting a thorough analysis of Wilson’s
claims, the district court granted Kautex’s motion for summary judgment.

        Wilson argues on appeal that summary judgment was inappropriate because
material facts remain disputed and because a jury is required to make any credibility
determinations.  She repeats many of the allegations that she failed to support with citation
to competent evidence before the district court.  But the district court had previously
reminded the parties that they were required to comply with Local Rule 56.1, and Kautex
had notified Wilson that it planned to move for summary judgment and explained what she
would have to do in response.  See Timms v. Frank, 953 F.2d 281, 285 (7th Cir. 1992).  So
strictly enforcing Local Rule 56.1 was well within the district court’s discretion, see Patterson
v. Ind. Newspapers, Inc., 589 F.3d 357, 359‐60 (7th Cir. 2009), even though Wilson is a pro se
litigant, see Greer v. Bd. of Educ., 267 F.3d 723, 727 (7th Cir. 2001).

        Nor do we see any error in the district court’s well‐reasoned analysis of Wilson’s
claims.  We too accept the facts asserted by Kautex and view them in the light most
favorable to Wilson.  See Cady v. Sheahan, 467 F.3d 1057, 1061 (7th Cir. 2006).  Kautex hired
Wilson, who is African American, to work as the administrative assistant to Eldon Fuller,
the vice president of operations at Kautex’s facility in Avilla, Indiana.  Fuller was Wilson’s
direct supervisor, but Russ Fatum, the human resources business partner at the Avilla
facility, was responsible for training Wilson and assigning some of her work.  

        During Wilson’s first week on the job in April 2005, Fatum asked her to clean and
organize a supply closet that had fallen into disarray.  Later that same week, Fatum
instructed Wilson to attend an offsite meeting and, because she was not familiar with
Avilla, asked her to ride with a male employee who knew the way.  Wilson was offended by
both directives.

        Then in May, according to her complaint, Wilson complained about her new job to
Sara Broschay, a human resources employee at Kautex’s corporate headquarters in
Michigan.  When pressed at her deposition for details about this and other later complaints
to Broschay, Wilson recalled that she had told Broschay she was being treated unfairly
because she was required to submit her expense reports on paper instead of through the
electronic system used by her coworkers.  In fact, however, Hollman explained that he
initially asked Wilson to submit paper reports “to ensure she understood the process” and
delayed granting her access to the electronic system because she kept making mistakes. 
Fuller and Fatum never knew about Wilson’s conversations with Broschay, and there is no
evidence that Broschay took Wilson’s complaints seriously.
No. 09‐2724                                                                            Page 3

        In the weeks that followed, Fuller assigned Wilson to order supplies for the Avilla
facility, but she had difficulty learning Kautex’s electronic ordering program.  When Bryan
Hollman, the controller at the Avilla facility, refused to approve her deficient order
requests, Wilson accused him of “abusing” his power to make her job “as difficult as
possible” and told other employees to submit their supply orders directly to him instead. 
Occasionally the facility ran out of supplies because Wilson had not ordered sufficient
quantities, and other times she used unauthorized vendors without permission.  Fuller
asked Fatum to provide “guidance” to Wilson, so Fatum sent her an encouraging e‐mail
with advice on using the computer system.  Hollman also offered Wilson further training.

       Throughout this time Wilson had trouble working with other Kautex employees.  At
times she refused to accept assignments from Fatum and insisted that he first talk to Fuller. 
She also sparred with Hollman when he denied her deficient order requests.  Other
coworkers complained to Fuller and Fatum that Wilson was “rude, disrespectful, and
uncooperative.”  Fuller discussed these complaints with her in June 2005 and again in
August.  Although Wilson told Fuller that her coworkers did not like her, she did not say or
imply that their antipathy had anything to do with her sex or race.

        In August Fuller and Hollman denied Wilson’s request to be reimbursed for cell
phone expenses because her job did not require a cell phone.  Later that month Fatum
discovered that Wilson had, of her own accord, rewarded other employees with gift
certificates.  Fuller and Fatum reminded Wilson that she was permitted to give out these
“recognition awards” only with Fuller’s authorization.  Fuller and Fatum also discovered
that Wilson had worked overtime without permission and reminded her that Fuller had to
authorize all overtime hours.

        A series of incidents in November and December 2005 resulted in Wilson being fired. 
Wilson asked Fatum if she could purchase a DVD player for the facility; he said no, but she
purchased one anyway.  Then an employee from another facility complained to Fuller that,
when she asked Wilson to reserve a conference room in Avilla, Wilson was rude and
unprofessional.  And after that Wilson bought three tickets to Kautex’s holiday party even
though each employee was permitted to bring only one guest.  When Wilson learned that
she could not bring two guests, she berated Sheryl Ritchie, who was organizing the party,
and demanded a refund for all three tickets.  Ritchie complained to Fatum about Wilson’s
tirade.

       Fuller and Fatum told Wilson on November 29 that her performance was
unacceptable and that she would be fired if she did not improve.  In particular they cited
her “poor treatment of other employees,” her difficulties ordering supplies, and her refusal
No. 09‐2724                                                                                Page 4

to take orders from Fatum.  But just a few days after that warning, Wilson had yet another
confrontation with a coworker, gave away more “recognition awards” without Fuller’s
authorization, and once again worked overtime without permission.  Fuller fired Wilson on
December 6 after learning about these incidents.  Fatum wrote Wilson on December 7 to
explain that she had been fired because of her “violation of company rules relating to
payroll practices (unauthorized overtime), unauthorized purchases, unauthorized issuance
of company property (recognition awards) and your general poor demeanor.”

        In support of her claim of a hostile work environment, Wilson asserts that she
experienced ten incidents of harassment motivated by her sex or race.  She explains in her
appellate brief that the white, male employees who attended weekly management meetings
with her belittled her by making inappropriate jokes and that once, when she was making
coffee, Hollman walked by and quipped, “Coffee, tea or me?”  She also alleges that on one
occasion Fatum and other white employees refused to eat lunch with her, that Fuller asked
her to wear “tight fitted blue jeans and sexy tops,” and that an unknown Kautex employee
tampered with her car.  But there is no evidence in the record to substantiate these five
incidents.

        As for the other five incidents, Wilson’s effort to characterize them as harassment is
frivolous.  Wilson complains about being assigned to clean the supply closet and told to
share a ride to an offsite meeting with a male employee she did not know.  But Fatum asked
Wilson to clean the closet because that was one of the tasks she was hired to perform and
asked her to share a ride to the offsite meeting so she would not have to navigate an
unfamiliar city.  Wilson also complains that she was not allowed to bring more than one
guest to the holiday party, but no Kautex employee was allowed to bring more than one
guest.  And although Wilson complains that she was not issued a company cell phone and
that the troubles she had with Kautex’s computer systems were a result of racial
harassment, her job did not require her to have a cell phone, and Fuller, Fatum, and
Hollman all offered her support and encouragement as she struggled to master Kautex’s
computer systems.  Not only are these complaints trivial, but they have nothing to do with
Wilson’s sex or race.

       Wilson’s claim that she was fired because of a discriminatory motive is similarly
flawed.  She produced no evidence that Kautex fired her because of her sex or race.  See
Nichols v. S. Ill. Univ.‐Edwardsville, 510 F.3d 772, 781 (7th Cir. 2007); Sylvester v. SOS
Children’s Vills. Ill., Inc., 453 F.3d 900, 902‐04 (7th Cir. 2006).  Nor did she fare any better
under the indirect method.  Wilson did not establish a prima facie case of discrimination
because she produced no evidence that she was meeting Kautex’s legitimate expectations. 
See Dear v. Shinseki, 578 F.3d 605, 610 (7th Cir. 2009).  To the contrary, the record reveals that
No. 09‐2724                                                                             Page 5

Wilson was unable to perform her assigned duties and all the while was breaking company
rules and mistreating her coworkers.

        Wilson’s retaliation claim was also doomed.  She alleged that Fuller asked her to stop
attending weekly management meetings and later fired her because she complained to
Broschay about the Avilla facility’s discriminatory practices.  But there is no evidence in the
record that Wilson ever spoke to Broschay.  In any event, because it is undisputed that
Fuller and Fatum never knew about Wilson’s complaints, their decision to fire her could not
have been made in retaliation for those complaints.  See Tomanovich v. City of Indianapolis,
457 F.3d 656, 668‐69 (7th Cir. 2006).

                                                                                  AFFIRMED.